Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Tomoko Yota on 8/10/21, the following changes have been made:
	Claim 11, line 1, change “The communication terminal” to --The computer-readable recording medium--
	Claim 12, line 1, change “The communication terminal” to --The computer-readable recording medium--
	Claim 13, line 1, change “The communication terminal” to --The movement guidance system--
	Claim 14, line 1, change “The communication terminal” to --The movement guidance system--

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner’s reasons for allowance in response to application filed on 12/8/17, assigned serial 15/836194 and title “Communication terminal movement guidance system, and non-transitory computer-readable recording medium storing computer program”.
	The prior art submitted on 4/5/21 has been considered.
	The rejection of the nonstatutory double patenting rejection in the last Office action is withdrawn in view of the remarks in the amendment filed 3/23/21.
2.	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
	After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
	As per claim 1, the prior art of record does not disclose a communication terminal that is connected to a server device to communicate bidirectionally and that performs movement guidance for a mobile object based on guidance information delivered from the server device, the communication terminal comprising: acquire area update information, the area update information is a table 
terminal-side map information is map information of an older version than device-side map information of the server device and a section not corresponding to the old information area is correlated with the each unit section of the map information.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	As per claim 7, the prior art of record does not disclose a non-transitory computer-readable recording medium storing computer program, the computer program comprising: first acquiring logic that acquires area update information, the area update information is a table in which a flag for identifying a section corresponding to an update target area which is to be updated and a section not corresponding to the update target area is correlated with each unit section of map information; second acquiring logic that acquires area identification information, the area identification information is a table in which a flag for identifying a section corresponding to an old information area in which the terminal-side map information is map information of an older version than device-side map 
	As per claim 8, the prior art of record does not disclose a movement guidance system comprising acquire area update information, the area update information is a table in which a flag for identifying a section corresponding to an update target area which is to be updated and a section not corresponding to the update target area is correlated with each unit section of the map information,
acquire area identification information, the area identification information is a
table in which a flag for identifying a section corresponding to an old information area in which the terminal-side map information is map information of an older version than device-side map information of the server device and a section not corresponding to the old information area is correlated with the each unit section of the map information.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	Claims 1-14 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALENA TRAN/Primary Examiner, Art Unit 3664